Exhibit 10.28

AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
BEAUMONT MEDICAL CENTER
8545 COMMON ROAD, WARREN, MICHIGAN 48093
THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (this “Agreement”) is made
and entered into as of the Effective Date by and between AMERICAN REALTY CAPITAL
VII, LLC, a Delaware limited liability company (“Buyer”), and BEAUMONT MEDICAL
BUILDING-WARREN, LLC, a Michigan limited liability company (“Seller”).
In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.Terms and Definitions. The terms listed below shall have the respective
meaning given them as set forth adjacent to each term.
(a)    “Broker” shall mean JDS Real Estate Services, Inc., d/b/a Brown Gibbons
Lang & Company Real Estate Partners.
(b)    “Closing” shall mean the consummation of the transaction contemplated
herein, which shall occur, subject to any applicable extension periods set forth
in this Agreement, on the date that is five business (5) days after the later to
occur of (i) the last day of the Due Diligence Period (as defined herein),
unless the Buyer waives the full Due Diligence Period and elects to close
earlier by providing written notice thereof to Seller, and (ii) the ROFR Date
(as defined herein); provided, however, that, in all events, the date of Closing
shall not be earlier than December 1, 2015. The date of Closing is sometimes
hereinafter referred to as the “Closing Date.” Neither party will need to be
present at Closing, it being anticipated that the parties will deliver all
Closing documents and deliverables in escrow to the Escrow Agent prior to the
date of Closing.
(c)     “Due Diligence Period” shall mean the period beginning upon the
Effective Date and extending until 11:59 PM EST on the date that is thirty (30)
days thereafter or such earlier date on which Seller receives written notice of
Buyer’s waiver of the Due Diligence Period. Seller shall deliver to Buyer all of
the Due Diligence Materials within five (5) business days after the Effective
Date, and for each day that passes thereafter until all of the Due Diligence
Materials are delivered to Buyer, the Due Diligence Period and the Closing Date
shall be extended by one (1) business day.
(d)    “Earnest Money” shall mean Six Hundred Sixty Thousand and 00/100 Dollars
($660,000.00). The Earnest Money shall be delivered to Escrow Agent within three
(3) business days after the Effective Date. The Earnest Money shall be deposited
by Buyer in escrow with Escrow Agent, to be applied as part payment of the
Purchase Price at the time of Closing, or disbursed as agreed upon in accordance
with the terms of this Agreement. Seller and Buyer each shall pay one-half of
all reasonable escrow fees charged by Escrow Agent.

1

--------------------------------------------------------------------------------



(e)    “Effective Date” This Agreement shall be signed by both Seller and Buyer.
The date that is one (1) business day after the date of execution and delivery
of this Agreement by both Seller and Buyer shall be the “Effective Date” of this
Agreement.
(f)    “Escrow Agent” shall mean Stewart Title Guaranty Company, whose address
is One Washington Mall - Suite 1400, Boston, MA 02108, Attention: Annette Comer,
Telephone: 617-933-2441, Telecopy: 617-727-8372; E-Mail: acomer@stewart.com. The
parties agree that the Escrow Agent and Buyer’s title agent, if any, shall be
responsible for (x) organizing the issuance of the Title Commitment (hereinafter
defined) and Title Policy (hereinafter defined), (y) preparation of the closing
statement, and (z) collections and disbursement of the funds.
(g)    “Guarantor” shall mean each guarantor, if any, of the Leases.
(h)    “Guaranty” shall mean each Lease guaranty executed by a Guarantor.
(i)    “Leases” shall mean those certain leases described on Exhibit A-2
attached hereto and made a part hereof and referred to in Section 6(b)(i) of
this Agreement between Seller, as landlord, and the tenants described on Exhibit
A-2 attached hereto, as tenant (each tenant, individually, a “Tenant”, and
collectively, the “Tenants”), as amended. Each of the Leases may be referred to
herein individually as a “Lease” or the “Lease”.
(j)    “Property” shall mean (A) that certain real property located at 8545
Common Road, Warren, Michigan 48093, being more particularly described on
Exhibit A-1, attached hereto and incorporated herein (the “Real Property”)
together with all buildings, facilities and other improvements located thereon
(collectively, the “Improvements”); (A) all right, title and interest of Seller
under the Leases and all security deposits (if any) that Seller is holding
pursuant to the Leases; (A) all right, title and interest of Seller in all
machinery, furniture, lighting, electrical, mechanical, plumbing and heating,
ventilation and air conditioning systems and other equipment used in connection
with operation of the Real Property and the Improvements, and all carpeting,
draperies, appliances and other fixtures and equipment owned by Seller attached
or appurtenant to the Real Property and Improvements, and items of personal
property of Seller attached or appurtenant to, located on or used in the
ownership, use, operation or maintenance of the Property or the Improvements
(collectively, the “Personalty”); (A) all right, title and interest of Seller,
if any, to any unpaid award for (A) any taking or condemnation of the Property
or any portion thereof, or (A) any damage to the Property or the Improvements by
reason of a change of grade of any street or highway; (e) all easements,
licenses, rights-of-way, air and subsurface rights and appurtenances relating to
any of the foregoing, including, without limitation, any reciprocal easement
agreements and parking lot agreements; (f) all right, title and interest of
Seller in and to any warranties and guaranties respecting the Improvements and
Personalty; (g) all right, title and interest of Seller in and to all licenses,
permits, authorizations and approvals issued by any governmental agency or
authority which pertain to the Real Property and the Improvements, to the extent
they exist and are transferable and assignable; (h) to the extent the same are
assignable, all site plans, surveys, and plans which relate to the Real
Property; and (i) all right, title and interest of Seller in and to any
tradenames, logos (including any federal or state trademark or tradename
registrations), or other identifying name or mark now used in connection with
the Real Property and/or the Improvements,

2

--------------------------------------------------------------------------------



but expressly excluding any such property to the extent owned by any Tenant, it
being acknowledged that all "William Beaumont Hospital" signage is so owned and,
therefore, excluded.
(k)    “Purchase Price” shall mean Thirteen Million Six Hundred Fifty Thousand
and 00/100 Dollars ($13,650,000.00).
(l)    “Real Estate Taxes” shall mean all real estate taxes, rollback taxes,
personal property taxes, water and sewer use charges, or payments in lieu of
taxes, and any other charges and assessments constituting a lien on the
Property.
(m)    “ROFR Date” shall mean the earlier of the date upon which (1) the right
of first refusal of William Beaumont Hospital to purchase the Property contained
in the operating agreement of Seller (the “WBH ROFR”) expires, or (2) the WBH
ROFR is affirmatively waived by delivery of a written waiver.
(n)    “Schreiber Lease Amendment” shall mean that certain amendment to Lease by
and between Seller and Theodore Schreiber, M.D. for Suite 150 of the Property, a
copy of which is attached hereto as Exhibit O and, by execution hereof, is
approved by Buyer.
(o)    Seller and Buyer’s Notice address
(i)    “Seller’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
Beaumont Medical Building-Warren, LLC
c/o Sobel Co.
2385 N.W. Executive Center Drive, Suite 370
Boca Raton, Florida 33431
Attn: Jeffrey E. Sobel
Tel. No.: (561) 994-3434
Email: jsobel@sobelco.com
And to:
Barris, Sott, Denn & Driker, P.L.L.C.
211 W. Fort Street, 15th Floor
Detroit, Michigan 48226
Attn: William G. Barris
Tel. No.: (313) 965-9725
Email: wbarris@bsdd.com
(ii)    “Buyer’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:

3

--------------------------------------------------------------------------------



Thomas P. D’Arcy
c/o American Realty Capital Healthcare Trust III, Inc.
405 Park Avenue, 14th Floor
New York, NY 10022
Tel. No.: (212) 415-6500
Fax No.: (646) 861-7805
Email: tdarcy@arlcap.com
And to:
Jesse Galloway, Esq.
c/o American Realty Capital Healthcare Trust III, Inc.
405 Park Avenue, 14th Floor
New York, NY 10022
Tel. No.: (212) 415-6516
Fax No.: (646) 861-7751
Email: jgalloway@arlcap.com


And Due Diligence Materials (if provided by email) to:


duediligence@arlcap.com
        
With hard copies and/or cds to:


James A. (Jim) Mezzanotte
c/o American Realty Capital Healthcare Trust III, Inc.
7621 Little Avenue, Suite 200
Charlotte, North Carolina 28226
Tel. No.: (704) 626-4400
Fax No.: (212) 415-6507
Email: jmezzanotte@arlcap.com
2.    Purchase and Sale of the Property. Subject to the terms of this Agreement,
Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller, the
Property for the Purchase Price.
3.    Payment of Purchase Price.
(a)    The Purchase Price to be paid by Buyer to Seller shall be paid by wire
transfer of immediately available funds in the amount of the Purchase Price plus
or minus prorations, credits and adjustments as provided in Section 4 and
elsewhere in this Agreement to Escrow Agent, at the time of Closing, or as
otherwise agreed to between Buyer and Seller.
(b)    The parties agree that the value of the Personalty is de minimis, and no
part of the Purchase Price is allocated to it.



4

--------------------------------------------------------------------------------



4.    Proration of Expenses and Payment of Costs and Recording Fees.
(a)    Prorations. The following items will be prorated as of 12:01 A.M. on the
Closing Date, with all items of income and expense for the Property being borne
by Buyer from and after (and including) the Closing Date: Tenant Receivables
(hereinafter defined) and other income and rents that have been collected by
Seller as of Closing; fees and assessments; prepaid expenses and obligations
under service contracts which are assigned, if any; accrued operating expenses;
Real Estate Taxes; and any assessments by private covenant for the then-current
calendar year of Closing. For the avoidance of doubt, Real Estate Taxes will be
prorated as of the Closing Date on a due date basis.
(b)    Taxes
(i)    If Real Estate Taxes for the year of Closing are not known or cannot be
reasonably estimated, Real Estate Taxes will be prorated based on Real Estate
Taxes for the year prior to Closing. Any additional Real Estate Taxes in the
nature of “roll back” taxes or relating to the year of Closing arising out of a
change in the use of the Land and Improvements or a change in ownership shall be
paid by Seller when due and payable, and Seller will indemnify Buyer from and
against any and all such Real Estate Taxes arising out of the transfer of the
Property, which indemnification obligation will survive the Closing.
(ii)    If Seller has engaged or will engage prior to the expiration of the Due
Diligence Period, consultants for the purpose of protesting the amount of taxes
or the assessed valuation for certain tax periods for the Property (“Protest
Proceedings”), any cash refunds or proceeds actually distributed (collectively,
“Cash Refunds”) will be apportioned as described below. Any Cash Refunds
(including interest thereon) on account of a favorable determination, after
deduction of costs and expenses incurred for such Protest Proceedings, shall be:
(A) the property of Seller to the extent such Cash Refunds were for Real Estate
Taxes paid by Seller applicable to a period prior to the Closing Date; (B)
prorated between Buyer and Seller for taxes paid for a period during which the
Closing Date occurred; and (C) the property of Buyer for Real Estate Taxes for a
period after the Closing Date. Seller and Buyer agree to notify the other in
writing of any receipt of a Cash Refund within fifteen (15) business days of
receipt of such Cash Refund. To the extent either party obtains a Cash Refund, a
portion of which is owed to the other party, the receiving party shall deliver
the Cash Refund to the other party within fifteen (15) Business Days of its
receipt. Buyer agrees and acknowledges that Seller has the right to initiate
proceedings to protest the valuation of any of the Property prior to the
expiration of the Due Diligence Period. Seller agrees to give Buyer notice of
Seller’s intent to initiate such proceedings prior to initiation of such
proceedings and at any time subsequent to the end of the Due Diligence Period
shall obtain Buyer’s consent to initiation of such proceedings, which consent
may be unreasonably withheld.    
(c)    Utilities. Buyer will effectuate the transfer of all utilities to its
name as of the Closing Date, and where necessary, post deposits with the utility
companies. The Seller will ensure that all utility meters are read as of the
Closing Date. Seller will be entitled to recover any and all deposits held by
any utility company as of the Closing Date.

5

--------------------------------------------------------------------------------



(d)    Tenant Receivables. Rents due from Tenants under the Leases (including
operating expense and real estate tax contributions or reimbursements and
similar charges (collectively, “Pass-Through Expenses”)), set-offs due or
required to be paid under or by reason of the Leases (collectively called
“Tenant Receivables”) shall be adjusted by appropriate credit to the Seller or
Buyer (as the case may be) on the Closing Date. If, at the Closing Date, any
Tenant is in arrears in the payment of rents (“Uncollected Delinquent Tenant
Receivables”), Seller will disclose the same to Buyer in writing or on the rent
roll to be delivered to Buyer pursuant to Section 10 hereof and such amounts
shall not be adjusted on the Closing Date. Prior to the Closing Date, Seller
shall use Seller’s current business practices to collect Uncollected Delinquent
Tenant Receivables. From and after the Closing Date, Buyer shall use
commercially reasonable efforts to collect Uncollected Delinquent Tenant
Receivables. If Buyer shall collect Uncollected Delinquent Tenant Receivables
within ninety (90) days after the Closing Date, then Buyer shall turn over to
Seller the arrearages so collected, less the reasonable cost of collection
thereof, if any; provided, however, Seller may continue to seek to collect the
Uncollected Delinquent Tenant Receivables by legal action following the Closing
Date. All rents collected by Buyer after the Closing Date (except for amounts
specifically billed and paid as end of year reconciliation payments for
Pass-Through Expenses, which shall be separately accounted for and allocated,
pro rata, between Seller and Buyer as their interest may appear) shall be first
applied to rents due and payable after the Closing Date and only the excess
thereof shall be paid over to Seller on account of the Uncollected Delinquent
Tenant Receivables. Seller shall prepare the reconciliation for Pass-Through
Expenses for the Property and provide such reconciliation to Buyer and Buyer’s
property manager. Buyer agrees to cause its property manager to cooperate with
Seller in preparing such reconciliation. To the extent that items to be
apportioned hereunder may be required to be paid directly by a Tenant under its
Lease, the same shall not be apportioned, provided, however, that such items
shall have been paid by such Tenant currently through the month including the
Closing Date. The provisions of this subparagraph 4(d) shall survive Closing and
the delivery of the Deed (hereinafter defined), and shall survive the expiration
or earlier termination of this Agreement. Seller expressly agrees that if Seller
receives any amounts after the Closing Date which are attributable, in whole or
in part, to any period after the Closing Date, Seller will notify Buyer of such
fact and will remit to Buyer that portion of the monies so received by Seller to
which Buyer is entitled within ten (10) business days after receipt thereof.
With respect to unbilled Tenant Receivables, Buyer covenants and agrees to cause
its property manager to (A) bill and pursue collection of the same in the
ordinary course of its business, and (B) cooperate with Seller to determine the
correct amount of operating expenses and/or taxes due.
A reconciliation or determination of Pass-Through Expenses, Uncollected
Delinquent Tenant Receivables and unbilled Tenant Receivables due under the
Leases shall be made at Closing to the extent possible. To the extent such
information is not available at Closing, the foregoing shall be subject to
adjustment following the Closing in accordance with the terms of Section 4(e),
below. The provisions of this Section 4(d) will survive the Closing.
(e)    If final bills are not available or cannot be issued prior to Closing for
any item being prorated under Section 4(a) through (d), then, for each separate
item for which an adjustment is to be made, the following will apply:
(i) initially the matter subject to allocation at Closing (including without
limitation the Pass-Through Expenses) shall be re-prorated within sixty

6

--------------------------------------------------------------------------------



(60) days following the Closing; (ii) a further adjustment of prorated items
shall occur one hundred twenty (120) days following the close of the calendar
year in which the Closing occurs; and (iii) a final adjustment shall occur not
later than thirty-six (36) months after the Closing. All such rights and
obligations under this Section 4(e) will survive the Closing.
(f)    All security deposits under the Leases collected and not properly applied
by Seller as of the Closing (and interest thereon if required by law or
contract) must be transferred or credited to Buyer at Closing. As of the
Closing, Buyer will assume each Seller’s obligations related to the security
deposits, but only to the extent they are credited or transferred to Buyer.
(g)    Seller shall pay or be charged with the following costs and expenses in
connection with this transaction:
(i)100% of all Title Policy premiums, including search costs and a survey
endorsement, but excluding any other endorsements issued in connection with such
policies other than endorsements that Seller elects to purchase to cover title
issues, if any;
(ii)Any transfer taxes and conveyance fees on the sale and transfer of the
Property;
(iii)All costs incurred in connection with the release of existing debt,
including, but not limited to, prepayment penalty fees and recording fees for
documents providing for the release of the applicable Property from the existing
debt;
(iv)Broker’s commission payments, in accordance with Section 24 of this
Agreement;
(v)Any unpaid leasing commissions or tenant improvement allowances or
outstanding rent concessions related to the Leases, whether or not due and
payable; and
(vi)All costs and expenses incurred in connection with the drafting, negotiation
and execution of the Schreiber Lease Amendment, including any legal expenses,
rent concessions, tenant improvement allowances, landlord work and/or leasing
commissions.
(h)    Buyer shall pay or be charged with the following costs and expenses in
connection with this transaction:
(i)the cost of recording the covenant deed for the Property;
(ii)Title Policy premiums for any endorsements issued in connection with such
policies other than a survey endorsement and endorsements that Seller elects to
purchase to cover title issues, if any;
(iii)all costs and expenses in connection with Buyer’s financing, including
appraisal, points, commitment fees and the like and costs for the filing of all
documents necessary to complete such financing and related documentary stamp tax
and intangibles tax; and

7

--------------------------------------------------------------------------------



(iv)Buyer shall pay for the cost of its own survey, Phase I environmental study
and due diligence investigations.
(i)    Each party shall pay its own legal fees incidental to the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby. For the avoidance of doubt, Buyer shall not be
responsible for any legal fees incurred in connection with the drafting,
negotiation and execution of the Schreiber Lease Amendment.
5.    Title. At Closing, Seller agrees to convey to Buyer fee simple marketable
title to the Property by covenant deed, free and clear of all liens, defects of
title, conditions, easements, assessments, restrictions, and encumbrances except
for Permitted Exceptions (as hereinafter defined).
6.    Examination of Property. Seller and Buyer hereby agree as follows:
(a)    Within three (3) days after the Effective Date, Buyer shall order a title
commitment (the “Title Commitment”) from Escrow Agent and a survey, a Phase I
environmental site assessment and a zoning report for the Property and shall
deliver same to Seller promptly following receipt. All matters shown in the
Title Commitment or survey (“Title Matters”) with respect to which Buyer fails
to object prior to the expiration of the Due Diligence Period shall be deemed
“Permitted Exceptions”. However, Permitted Exceptions shall not include, and
Seller shall be obligated to remove of record prior to or at Closing, any
mechanic’s lien or any monetary lien, fine or penalty, or any deeds of trust,
mortgage, or other loan documents secured by the Property or any judgments and
federal and state tax liens (collectively, “Liens”). Seller shall be required to
cure or remove all Liens (by payment, bond deposit or indemnity acceptable to
Escrow Agent). Seller shall have no obligation to cure any Title Matter objected
to, except the Liens as aforesaid, provided Seller notifies Buyer of any
objections which Seller elects not to remove or cure within five (5) business
days following receipt of Buyer’s objections. In the event that Seller refuses
to remove or cure any objections, Buyer shall have the right to terminate this
Agreement upon written notice to Seller given within five (5) business days
after receipt of Seller’s notice, upon which termination the Earnest Money, and
all interest earned thereon, shall be returned to Buyer and neither party shall
have any further obligation hereunder, except as otherwise expressly set forth
herein. If any matter not revealed in the Title Commitment is discovered by
Buyer or by the Escrow Agent and is added to the Title Commitment by the Escrow
Agent at or prior to Closing, Buyer shall have until the earlier of (i) ten (10)
days after the Buyer’s receipt of the updated, revised Title Commitment showing
the new title exception, together with a legible copy of any such new matter, or
(ii) the Closing Date, to provide Seller with written notice of its objection to
any such new title exception (an “Objection”). If Seller does not remove or cure
such Objection prior to the Closing Date, Buyer may terminate this Agreement, in
which case the Earnest Money, together with all interest earned thereon, shall
be returned to Buyer, Seller shall reimburse Buyer for all third party, out of
pocket costs and expenses actually incurred hereunder by Buyer in an amount not
to exceed Twenty Thousand and 00/100 Dollars ($20,000.00) and neither party
shall have any further obligation hereunder, except as otherwise expressly set
forth herein.
(b)    Within five (5) business days following the Effective Date, Seller shall
provide to Buyer copies of the following documents and materials pertaining to
the Property to the

8

--------------------------------------------------------------------------------



extent within Seller’s possession or reasonably obtainable by Seller or Seller’s
counsel: (i) a complete copy of all leases and lease guaranties affecting the
Property and all amendments thereto; (ii) a copy of all surveys and site plans
of the Property, including without limitation any as-built survey obtained or
delivered to tenants of the Property in connection with its construction; (iii)
a copy of all architectural plans and specifications and construction drawings
and contracts for improvements located on the Property; (iv) a copy of Seller’s
title insurance commitments and policies relating to the Property; (v) a copy of
the certificate of occupancy (or local equivalent) and zoning reports for the
Property; and of all governmental permits/approvals; (vi) a copy of all
environmental reports for the Property; (vii) copies of the Property’s real
estate tax bills for the current and prior two (2) tax years or, if the Property
has been owned by Seller for less than two (2) tax years, for the period of
ownership; (viii) the operating budget and any common area maintenance (CAM)
reconciliations of the Property for the current year and following year, if
available; (ix) the operating statements and delinquency reports of the Property
for the twenty four (24) calendar months immediately preceding the Effective
Date or if a Tenant has been operating for less than twenty-four (24) months,
for the period of operation; (x) all service contracts and insurance policies
which affect the Property, if any; (xi) a copy of all warranties relating to the
improvements constructed on the Property, including without limitation any
structural slab or roof warranties; (xii) a written inventory of all items of
personal property to be conveyed to Buyer, if any; (xiii) Tenant financials for
each Tenant, to the extent reasonably available to Seller and consistent with
such Tenant’s reporting requirements, if any; (xiv) Guarantor financials for
each Guarantor, to the extent reasonably available to Seller and consistent with
each such Guarantor’s reporting requirements, if any; (xv) a copy of all primary
and secondary state licenses or regulatory permits for the Property, if any; and
(xvi) a copy of any documents relating to a waiver of life safety code or
physical plant requirements, if any (collectively, the “Due Diligence
Materials”). Seller shall use commercially reasonable efforts to deliver any
other documents relating to the Property reasonably requested by Buyer, to the
extent within Seller’s or its affiliates’ or agents’ possession or reasonably
obtainable by Seller, within three (3) business days following such request.
Buyer may examine all material lease correspondence at Seller's offices.
Additionally, during the term of this Agreement, Buyer, its agents and
designees, shall have the right to enter the Property for the purposes of
inspecting the Property, conducting soil tests, and making surveys, mechanical
and structural engineering studies, inspecting construction, and conducting any
other investigations and inspections as Buyer may reasonably require to assess
the condition and suitability of the Property; provided, however, that such
activities by or on behalf of Buyer on the Property shall not damage the
Property nor interfere with construction on the Property or the conduct of
business by Tenants under the Leases; and provided further, however, that Buyer
shall indemnify and hold Seller harmless from and against any and all claims or
damages to the extent resulting from the activities of Buyer on the Property,
and Buyer shall repair any and all damage caused, in whole or in part, by Buyer
and return the Property to substantially its condition prior to such damage,
which obligation shall survive Closing or any termination of this Agreement. In
the event Buyer shall fail to return the Property to substantially its condition
prior to such damage and Closing does not occur, the actual out-of-pocket cost
of so doing shall be deducted from the Earnest Money and paid by Escrow Agent to
Seller. Prior to any inspections of the Property, Buyer shall deliver to Seller
a certificate of liability insurance evidencing coverage acceptable to Seller of
not less than One Million and 00/100 Dollars ($1,000,000.00) combined single
limit for bodily injury and property damage and naming Seller as an insured
party thereunder. Seller shall reasonably cooperate with the efforts of Buyer
and the Buyer’s representatives to inspect the Property. After

9

--------------------------------------------------------------------------------



the Effective Date, Buyer shall be permitted to speak and meet with the Tenants
in connection with Buyer’s due diligence. In any such event, Seller shall be
entitled to have a representative of Seller present at any meeting or on the
telephone during any telephonic discussion. Upon signing this Agreement, Seller
shall provide Buyer with the name of a contact person(s) for the purpose of
arranging site visits. Buyer shall give Seller reasonable written notice (which
in any event shall not be less than two (2) business days) before entering the
Property, and Seller may have a representative present during any and all
examinations, inspections and/or studies on the Property. Buyer shall have the
unconditional right, for any reason or no reason, to terminate this Agreement by
giving written notice thereof to Seller and the Escrow Agent prior to the
expiration of the Due Diligence Period, in which event this Agreement shall
become null and void, Buyer shall receive a refund of the Earnest Money,
together with all interest earned thereon, and all rights, liabilities and
obligations of the parties under this Agreement shall expire, except as
otherwise expressly set forth herein.
(c)    It shall be a condition of Closing that Seller shall have obtained
estoppel certificates from each Tenant and Guarantor, certified to Buyer, its
lender and their successors and assigns, in substantially the form attached
hereto as Exhibit F (the “Estoppel Certificate”). Within two (2) business days
following the Effective Date, Seller shall deliver to Buyer, for Buyer’s review
and approval, draft Estoppel Certificates for the Leases. Seller shall promptly
deliver to Buyer a photocopy or pdf file of the executed Estoppel Certificate
when Seller receives the same. Within two (2) business days following the
Effective Date, Seller shall request a waiver of any right of first refusal,
right of first offer or other purchase option, if any, that any party may have
to purchase the Property (and simultaneously provide Buyer with copies of such
requests).
(d)    Seller shall use good faith efforts to obtain a subordination,
non-disturbance and attornment agreement from each Tenant in form and substance
reasonably acceptable to Buyer and Buyer’s Lender, if applicable (each such
agreement, an “SNDA”).
(e)    Seller shall use good faith efforts to obtain estoppel certificates with
respect to reciprocal easement agreements affecting the Property, as may be
reasonably requested by Buyer.
(f)    On or before the expiration of the Due Diligence Period, Buyer shall
notify Seller in writing if Buyer elects not to assume at Closing any of the
Contracts (defined below). If Buyer does not notify Seller prior to the
expiration of the Due Diligence Period that it elects not to assume any of the
Contracts, Buyer shall be deemed to have accepted and agreed to assume all of
the Contracts. If Buyer exercises its right not to assume one or more Contracts
at Closing, Seller shall give notice of termination of such disapproved
Contract(s); provided, if by the terms of the disapproved Contract Seller has no
right to terminate same on or prior to Closing, Buyer shall be required at
Closing to assume all obligations thereunder until the effective date of the
termination; provided, further, if any fee or other compensation is due under
any disapproved Contract as a result of such termination, whether payable before
or after the Closing Date, Seller shall remain obligated to pay the contractor
or to reimburse Buyer for the payment of the termination charge. Notwithstanding
the foregoing, Seller shall, without notice from Buyer, terminate any and all
property management and listing agreements prior to Closing at Seller’s sole
cost and expense.

10

--------------------------------------------------------------------------------



(g)    Seller shall cause its property manager to complete the Property Manager
Questionnaire in the form attached hereto as Exhibit L and return the same to
Buyer within ten (10) days following the Effective Date.
(h)    If, on or before the expiration of the Due Diligence Period, the Seller
is notified by its board of directors (or any other applicable governing body)
that (1) Seller is not authorized to perform all of its obligations as set forth
in this Agreement, or (2) William Beaumont Hospital is electing to exercise the
WBH ROFR, Seller shall promptly deliver written notice of such decision to
Buyer, in which event this Agreement shall become null and void, Buyer shall
receive a refund of the Earnest Money, together with all interest earned
thereon, Seller shall reimburse Buyer for all third party, out-of-pocket costs
and expenses actually incurred hereunder by Buyer in an amount not to exceed
Twenty Thousand and 00/100 Dollars ($20,000.00), which return and reimbursement
shall operate to terminate this Agreement and release Seller and Buyer from any
and all rights, liabilities and obligations of the parties under this Agreement
shall expire, except as otherwise expressly set forth herein.
(i)    Within three (3) business days of the Effective Date, Seller shall submit
to its lender a notice of intent to defease its current loan on the Property;
provided, however, that Seller shall not be required to incur any defeasance
costs until expiration or waiver by Buyer of the Due Diligence Period and
elimination or waiver, by written notice from Buyer, of all conditions precedent
to Buyer's obligation to close the purchase of the Property. Following
submission of such notice for defeasance, Seller shall provide to Buyer written
evidence thereof. Anything in this Agreement to the contrary, if Seller is
unable, despite using commercially reasonable efforts, to arrange for the
defeasance of the loan by the Closing Date, Seller shall have the right, upon
delivery of written notice to Buyer, to extend the Closing Date to the first day
of the month following the scheduled Closing Date.
7.    Risk of Loss/Condemnation. Upon an occurrence of a casualty, condemnation
or taking, Seller shall notify Buyer in writing of same. Until Closing, the risk
of loss or damage to the Property, except as otherwise expressly provided
herein, shall be borne by Seller. In the event all or any portion of the
Property is damaged in any casualty or condemned or taken (or notice of any
condemnation or taking is issued) so that: (a) any Tenant has a right of
termination or abatement of rent under its Leases, whether or not the
restoration work shall be timely completed or (b) with respect to any casualty,
if the cost to repair such casualty would exceed Two Hundred Fifty Thousand and
00/100 Dollars ($250,000.00), or (c) with respect to any condemnation, any
Improvements or access to the Property or more than five percent (5%) of the
Property is (or will be) condemned or taken, then, Buyer may elect to terminate
this Agreement by providing written notice of such termination to Seller within
ten (10) business days after Buyer’s receipt of written notice of such
condemnation, taking or damage, upon which termination, the Earnest Money,
together with all interest earned thereon, shall be returned to the Buyer and
neither party hereto shall have any further rights, obligations or liabilities
under this Agreement, except as otherwise expressly set forth herein. With
respect to any condemnation or taking (of any notice thereof), if Buyer does not
elect to cancel this Agreement as aforesaid, there shall be no abatement of the
Purchase Price and Seller shall assign to Buyer at the Closing, the rights of
Seller to the awards, if any, for the condemnation or taking, and Buyer shall be
entitled to receive and keep all such awards. With respect to a casualty, if
Buyer

11

--------------------------------------------------------------------------------



does not elect to terminate this Agreement or does not have the right to
terminate this Agreement as aforesaid, there shall be no abatement of the
Purchase Price and Seller shall assign to Buyer at the Closing, the rights of
Seller to the proceeds under Seller’s insurance policies covering such Property
with respect to such damage or destruction (or pay to Buyer any such proceeds
received prior to Closing) and pay to Buyer the amount of any deductible with
respect thereto, and Buyer shall be entitled to receive and keep any monies
received from such insurance policies.
8.    Earnest Money Disbursement. The Earnest Money shall be held by Escrow
Agent, in trust, and disposed of only in accordance with the following
provisions:
(a)    If the Closing occurs, Escrow Agent shall deliver the Earnest Money to,
or upon the instructions of, Seller and Buyer on the Closing Date to be applied
as part payment of the Purchase Price. If for any reason the Closing does not
occur, Escrow Agent shall deliver the Earnest Money to Seller or Buyer only upon
receipt of a written demand therefor from such party, subject to the following
provisions of this clause (a). Subject to the last sentence of this clause (a),
if for any reason the Closing does not occur and either party makes a written
demand (the “Demand”) upon Escrow Agent for payment of the Earnest Money, Escrow
Agent shall give written notice to the other party of the Demand within one (1)
business day after receipt of the Demand. If Escrow Agent does not receive a
written objection from the other party to the proposed payment within five (5)
business days after the giving of such notice by Escrow Agent, Escrow Agent is
hereby authorized to make the payment set forth in the Demand. If Escrow Agent
does receive such written objection within such period, Escrow Agent shall
continue to hold such amount until otherwise directed by written instructions
signed by Seller and Buyer or a final judgment of a court. Notwithstanding the
foregoing provisions of this clause (a), if, on or prior to the expiration of
the Due Diligence Period, Buyer delivers a notice to Escrow Agent and Seller
stating that Buyer has terminated this Agreement, then Escrow Agent shall
immediately return the Earnest Money, together with all interest earned thereon,
to Buyer without the necessity of delivering any notice to, or receiving any
notice from, Seller.
(b)    The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent’s mistake of law respecting the scope or
nature of Escrow Agent’s duties. Seller and Buyer shall jointly and severally
indemnify and hold Escrow Agent harmless from and against all liabilities
(including reasonable attorneys’ fees, expenses and disbursements) incurred in
connection with the performance of Escrow Agent’s duties hereunder, except with
respect to actions or omissions taken or made by Escrow Agent in bad faith, in
disregard of this Agreement or involving negligence on the part of Escrow Agent.
Escrow Agent has executed this Agreement in the place indicated on the signature
page hereof in order to confirm that Escrow Agent shall hold the Earnest Money
in escrow and shall disburse the Earnest Money pursuant to the provisions of
this Section 8.
9.    Default

12

--------------------------------------------------------------------------------



(a)    In the event that Seller is ready, willing and able to close in
accordance with the terms and provisions hereof, and Buyer defaults in any of
its obligations undertaken in this Agreement and such default remains uncured
for a period of five (5) days after written notice of default from Seller,
Seller shall be entitled, as its sole and exclusive remedy, to either: (i) if
Buyer is willing to proceed to Closing, waive such default and proceed to
Closing in accordance with the terms and provisions hereof; or (ii) declare this
Agreement to be terminated, and Seller shall be entitled to immediately receive
all of the Earnest Money as liquidated damages as and for Seller’s sole remedy.
Upon such termination, neither Buyer nor Seller shall have any further rights,
obligations or liabilities hereunder, except as otherwise expressly provided
herein. Seller and Buyer agree that (-x-) actual damages due to Buyer’s default
hereunder would be difficult and inconvenient to ascertain and that such amount
is not a penalty and is fair and reasonable in light of all relevant
circumstances, (-y-) the amount specified as liquidated damages is not
disproportionate to the damages that would be suffered and the costs that would
be incurred by Seller as a result of having withdrawn the Property from the
market, and (-z-) Buyer desires to limit its liability under this Agreement to
the amount of the Earnest Money paid in the event Buyer fails to complete
Closing, and such amount shall be paid to Seller as liquidated damages and as
Seller’s sole remedy hereunder. Seller hereby waives any right to recover the
balance of the Purchase Price, or any part thereof, and the right to pursue any
other remedy permitted at law or in equity against Buyer. In no event under this
Section or otherwise shall Buyer be liable to Seller for any punitive,
speculative or consequential damages.
(b)    In the event that Seller defaults in any of its obligations undertaken in
this Agreement and such default remains uncured for a period of five (5) days
after written notice of default from Buyer, or in the event of the failure of a
condition precedent set forth in Section 13 of this Agreement, with respect to
the Property, Buyer may, as its sole and exclusive remedy, either: (i) waive any
unsatisfied conditions and proceed to Closing in accordance with the terms and
provisions hereof; (ii) terminate this Agreement by delivering written notice
thereof to Seller no later than Closing, upon which termination the Earnest
Money, together with all interest earned therein, shall be refunded to Buyer
Seller shall reimburse Buyer for all third party, out-of-pocket costs and
expenses actually incurred hereunder by Buyer in an amount not to exceed Twenty
Thousand and 00/100 ($20,000.00) Dollars, which return and reimbursement shall
operate to terminate this Agreement and release Seller and Buyer from any and
all liability hereunder, except those which are specifically stated herein to
survive any termination hereof; (iii) enforce specific performance of Seller’s
obligations hereunder; or (iv) by notice to Seller given on or before the
Closing Date, extend the Closing Date for a period of up to thirty (30) days
(the “Closing Extension Period”) to permit Seller to remedy any such default,
and the “Closing Date” shall be moved to the first day of the calendar month
following the date of expiration of the Closing Extension Period unless such
expiration date is the first day of a calendar month. If Buyer so extends the
Closing Date, then Seller may, but shall not be obligated to, cause said
conditions to be satisfied during the Closing Extension Period. If Seller does
not cause said conditions to be satisfied during the Closing Extension Period,
then Buyer shall have the remedies set forth in Section 9(b) (i) through (iii)
above, except that the term “Closing” shall read “Extended Closing.”
Notwithstanding the foregoing, in the event of a willful or intentional default
of Seller hereunder (i.e., not a default caused by a third party other than
Seller or which occurs by or because of an event beyond the control of Seller),
Buyer shall, in addition to the foregoing remedies, be permitted to pursue any
and all rights and

13

--------------------------------------------------------------------------------



remedies available to Buyer at law or in equity; provided, however, in no event
shall Seller be liable to Buyer for any punitive, speculative or indirect
consequential damages such as, but not limited to, loss of anticipated income or
profits from the ownership of the Property or inability to make anticipated
distributions by the REIT with which Buyer is an affiliate.
10.    Closing. The Closing shall consist of the execution and delivery of
documents by Seller and Buyer, as set forth below, and delivery by Buyer to
Seller of the Purchase Price in accordance with the terms of this Agreement.
Seller shall deliver to Escrow Agent for the benefit of Buyer at Closing the
following executed documents:
(a)    A Covenant Deed in the form attached hereto as Exhibit B (the “Deed”);
(b)    An Assignment and Assumption of Leases, Guaranties and Security Deposits,
in the form attached hereto as Exhibit C;
(c)    A Bill of Sale for the Personalty, if any, in the form attached hereto as
Exhibit D;
(d)    An Assignment of Contracts, Permits, Licenses and Warranties in the form
of Exhibit E;
(e)    An original of each Estoppel Certificate from each Tenant and, as
applicable, Guarantor, dated no earlier than ten (10 days after the Effective
Date. Each Estoppel Certificate must (i) reflect the business terms of the
Lease, (ii) not reflect any defaults, (iii) be fully completed, dated and
executed, and (iv) be certified to Buyer and its lender. As to any Lease, if the
Lease and any amendments, bearing the original signatures of the landlord and
tenant thereunder have not been delivered to Buyer previously, a copy thereof
confirming that the copy is true, correct and complete shall be attached to the
Estoppel Certificate;
(f)    To the extent obtained by Seller, estoppel certificates with respect to
reciprocal easement agreements, if any, as may be reasonably requested by Buyer;
(g)    A settlement statement setting forth the Purchase Price, all prorations
and other adjustments to be made pursuant to the terms hereof, and the funds
required for Closing as contemplated hereunder;
(h)    All transfer tax statements, declarations and filings as may be necessary
or appropriate for purposes of recordation of the Deed;
(i)    Good standing certificates and corporate resolutions or member or partner
consents, as applicable, and such other documents as reasonably requested by
Escrow Agent;
(j)    Originals of the Warranties (as hereinafter defined);
(k)    A certificate pursuant to Section 1445 of the Internal Revenue Code of
1986, as amended, or the regulations issued pursuant thereto, certifying the
non-foreign status of Seller in the form attached hereto as Exhibit M;

14

--------------------------------------------------------------------------------



(l)    An owner’s title affidavit as to mechanics’ liens and possession and
other matters in customary form reasonably acceptable to Buyer and Escrow Agent;
(m)    An original SNDA from each Tenant fully executed and notarized by such
Tenant, if requested by Buyer;
(n)    With respect to each Tenant, a Letter to Tenant in form of Exhibit H
attached hereto, with such changes as Buyer might reasonably require;
(o)    An updated Rent Roll (defined below), arrears report and schedule of
security deposits and letters of credit, certified by Seller to be true and
correct;
(p)    A bring down certificate with respect to Seller’s representations and
warranties provided herein in the form attached hereto as Exhibit N;
(q)    Certificates of insurance or other evidence reasonably satisfactory to
Buyer memorializing and confirming that the Tenants are then maintaining
policies of insurance of the types and in the amounts required by the Leases,
which shall name Buyer and its mortgagee as additional insured parties and/or as
loss payees and/or mortgagees, as appropriate, as their respective interests may
appear;
(r)    All records (including originals) within Seller’s or Seller’s managing
agent’s possession or reasonably obtainable by such parties reasonably required
for the continued operation of the Property, including but not limited to,
service contracts, plans, surveys, the Leases, Guaranties, licenses, permits,
warranties, guaranties, and records of current expenditures for repairs and
maintenance;
(s)    Such other instruments as are reasonably required by Escrow Agent to
close the escrow and consummate the purchase of the Property in accordance with
the terms hereof; and
(t)    A fully executed and effective Schreiber Lease Amendment.
At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money,
together with all interest earned thereon, to Seller, which shall be applied to
the Purchase Price, shall deliver the balance of the Purchase Price to Seller
and shall execute and deliver execution counterparts of the closing documents
referenced in clauses (b), (g), (h) and (m). Subject to any right of Seller to
extend the Closing Date, Buyer shall have the right to advance the Closing to a
date acceptable to Seller upon five (5) days’ prior written notice to Seller;
provided that all conditions precedent to both Buyer’s and Seller’s respective
obligations to proceed with Closing under this Agreement have been satisfied
(or, if there are conditions to a party’s obligation to proceed with Closing
that remain unsatisfied, such conditions have been waived by such party). The
Closing shall be held through the mail, by delivery in escrow of the closing
documents to the Escrow Agent, on or prior to the Closing or such other place or
manner as the parties hereto may mutually agree.
11.    Representations by Seller. For the purpose of inducing Buyer to enter
into this Agreement and to consummate the sale and purchase of the Property in
accordance herewith, Seller

15

--------------------------------------------------------------------------------



makes the following representations and warranties to Buyer as of the date
hereof and as of the Closing Date:
(a)    Seller is duly organized (or formed), validly existing and in good
standing under the laws of its state of organization, and to the extent required
by law, the State in which the Property is located. Seller has the power and
authority to execute and deliver this Agreement and all closing documents to be
executed by Seller, and to perform all of Seller’s obligations hereunder and
thereunder. Neither the execution and delivery of this Agreement and all closing
documents to be executed by Seller, nor the performance of the obligations of
Seller hereunder or thereunder will result in the violation of any law or any
provision of the organizational documents of Seller or will conflict with any
order or decree of any court or governmental instrumentality of any nature by
which Seller is bound. The execution, delivery and performance of this Agreement
does not require the consent or approval of any court, administrative or
governmental authority and does not result in the creation or imposition of any
lien or equity of any kind whatsoever upon, or give to any other person any
interest or right (including any right of termination or cancellation) in or
with respect to, any material agreement to which Seller is a party or the
business or operations of Seller or any of its properties or assets, other than
the WBH ROFR;
(b)    Seller has not received any written notice of any current or pending
litigation, condemnation proceeding or tax appeals affecting Seller or the
Property and Seller does not have any knowledge of any pending litigation or tax
appeals against Seller or the Property; Seller has not initiated, nor is Seller
participating in, any action for a change or modification in the current
subdivision, site plan, zoning or other land use permits for the Property;
(c)    Attached hereto as Exhibit J is a true, correct and complete list of all
contracts and agreements relating to the operation or maintenance of the
Property (the “Contracts”). Other than the Leases and Contracts, Seller has not
entered into any agreements affecting the Property which will be binding upon
Buyer after the Closing;
(d)    Except for violations which have been cured or remedied on or before the
date hereof, Seller has not received any written notice from (or delivered any
notice to) any governmental authority regarding any violation of any law
applicable to the Property and Seller does not have knowledge of any such
violations, and the Property shall be delivered free from all violations at
Closing;
(e)    Seller has fee simple title to the Property free and clear of all liens
and encumbrances except for Permitted Exceptions and Seller is the sole owner of
the entire lessor’s interest in each Lease. The Property constitutes one or more
separate tax parcels for purposes of ad valorem taxation;
(f)    Attached hereto as Exhibit A-2 is a true, correct and complete list of
all leases and subleases affecting the Property, including all amendments to
such leases and subleases.
(g)    With respect to each Lease: (i) the Lease forwarded to Buyer under
Section 6(b) is a true, correct and complete copy of the Lease; (ii) the Lease
is in full force and effect, and, to the best of Seller's actual knowledge,
there is no default thereunder; (iii) no brokerage or leasing

16

--------------------------------------------------------------------------------



commissions or other compensation is or will be due or payable to any person,
firm, corporation or other entity with respect to or on account of the current
term of the Lease or any extension or renewal thereof; (iv) Seller has no
outstanding obligation to provide Tenant with an allowance to construct, or to
construct at its own expense, any tenant improvements; (v) intentionally
deleted; (vi) Tenant is not entitled to rental concessions or abatements for any
period subsequent to the scheduled date of Closing; (vii) Tenant has not prepaid
any rents as of the date hereof nor has Tenant delivered a security deposit,
letter of credit or other security in connection with the Lease, except as set
forth on Exhibit K attached hereto; (viii) Tenant has not made any request for
any assignment, transfer, or subletting in connection with all or a portion of
the premises demised to Tenant which is presently pending or under consideration
by Seller; (ix) all specified work required to be performed by the landlord
under the Lease up to the date of Closing has been completed or will be
completed, at Seller’s expense, prior to the Closing; (x) Seller has not
received and has no knowledge of any pending notices from Tenant electing to
vacate the premises leased to Tenant or exercising any right of Tenant to
terminate the Lease; and (xi) Seller has heretofore billed Tenant for all fixed
rent and additional rent due under the Lease as of the date hereof;
(h)    Attached hereto as Exhibit A-3 and made a part hereof is a true, correct
and complete copy of the rent roll for the Property (the “Rent Roll”);
(i)    There are no occupancy rights, leases or tenancies affecting the Property
other than the Leases. Neither this Agreement nor the consummation of the
transactions contemplated hereby is subject to any right of first refusal or
other purchase right in favor of any other person or entity which will not be
waived prior to Closing; and apart from this Agreement, Seller has not entered
into any written agreements for the purchase or sale of the Property, or any
interest therein which has not been terminated;
(j)    To Seller’s actual knowledge, except as set forth in the environmental
reports previously delivered by Seller to Buyer, no hazardous substances have
been generated, stored, released, or disposed of on or about the Property in
violation of any law, rule or regulation applicable to the Property which
regulates or controls matters relating to the environment or public health or
safety (collectively, “Environmental Laws”) and no adverse environmental
condition exists at the Property. Seller has not received any written notice
from (nor delivered any notice to) any federal, state, county, municipal or
other governmental department, agency or authority (1) concerning any petroleum
product or other hazardous substance discharge or seepage at, on, around or
under the Property, or migrating from the Property, in violation of any
Environmental Laws or; (2) of any pending actions, suits, claims and/or
proceedings claiming that Seller, any Tenant or the Property is in violation of
any Environmental Laws. For purposes of this Subsection, “hazardous substances”
shall mean any substance or material which is defined or deemed to be hazardous
or toxic pursuant to any Environmental Laws. To Seller’s knowledge, there are no
underground storage tanks located on the Property;
(k)    Exhibit I attached hereto is a true, correct and complete listing of all
warranties in effect for the Property (the “Warranties”);
(l)    Seller is not a “foreign person” within the meaning of Section 1445(f)(3)
of the Internal Revenue Code;

17

--------------------------------------------------------------------------------



(m)    There presently exists no unrestored casualty or condemnation affecting
the Property;
(n)    With respect to each Guaranty: (a) the Guaranty forwarded to Buyer under
Section 6(b) is a true, correct and complete copy of the Guaranty; and (b) the
Guaranty is in full force and effect and there is no default thereunder;
(o)    To Seller’s actual knowledge and except for Seller’s confidential
materials and internal correspondence and communications with its members,
Seller has provided Buyer with access to all Due Diligence Materials itemized in
Exhibit B of that certain Letter of Intent between Seller and Buyer dated August
4, 2015. Seller represents and warrants that such Due Diligence Materials are
true and correct copies of the same materials in Seller’s files; and
(p)    Jeffrey E. Sobel has the most knowledge among Seller’s principals and
employees of the subject matter of Seller’s representations and warranties
contained in this Agreement.
References in Section 11 above to the "knowledge" of Seller shall refer to the
actual knowledge of Jeffrey E. Sobel, after consultation with the property
manager of the Real Property; provided, however that neither Jeffrey E. Sobel
nor the property manager shall have any personal liability under this
Agreement..
The representations and warranties of Seller shall survive Closing for a period
of one (1) year.
12.    Representations by Buyer. Buyer represents and warrants to, and covenants
with, Seller as follows:
(a)    Buyer is duly formed, validly existing and in good standing under the
laws of Delaware, is authorized to consummate the transaction set forth herein
and fulfill all of its obligations hereunder and under all closing documents to
be executed by Buyer, and has all necessary power to execute and deliver this
Agreement and all closing documents to be executed by Buyer, and to perform all
of Buyer’s obligations hereunder and thereunder. This Agreement and all closing
documents to be executed by Buyer have been duly authorized by all requisite
corporate or other required action on the part of Buyer and are the valid and
legally binding obligation of Buyer, enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and all
closing documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder will result in the violation of any
law or any provision of the organizational documents of Buyer or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Buyer is bound.
(b)    To Buyer's knowledge, there are no actions or proceedings pending or
threatened against Buyer or its affiliates which requires consent of a third
party or court or which challenges or impairs Buyer's ability to execute or
perform its obligations under the terms of this Agreement.

18

--------------------------------------------------------------------------------



The representations and warranties of Buyer shall survive Closing for a period
of one (1) year.
13.    Conditions Precedent to Buyer’s Obligations. Buyer’s obligation to pay
the Purchase Price, and to accept title to the Property, shall be subject to
compliance by Seller with the following conditions precedent on and as of the
date of Closing:
(a)    Seller shall deliver to Buyer on or before the Closing the items set
forth in Section 10 above;
(b)    Buyer shall receive from Escrow Agent or any other title insurer approved
by Buyer in its judgment and discretion, a current ALTA owner’s form of title
insurance policy, or irrevocable and unconditional binder to issue the same,
with extended coverage for the Real Property and the Improvements (including any
beneficial easements) in the amount of the Purchase Price, dated, or updated to,
the date of the Closing, insuring, or committing to insure, at its ordinary
premium rates Buyer’s good and marketable title in fee simple to the Real
Property and the Improvements and otherwise in such form and with such
endorsements as provided in the title commitment approved by Buyer pursuant to
Section 6 hereof and subject only to the Permitted Exceptions (the “Title
Policy”);
(c)    INTENTIONALLY DELETED;
(d)    Each Tenant shall be in possession of the premises demised under its
respective Lease or Leases, open for business to the public (provided that such
Tenant need not be operating the entirety of the floor area demised under the
Lease or Leases), and paying full and unabated rent under such Lease or Leases,
and no Tenant shall have assigned its Lease or Leases or sublet the all or any
portion of the demised premises, except for those subleases itemized on Exhibit
A-2 attached hereto;
(e)    The representations and warranties of Seller contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Seller shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Seller prior to or at the Closing;
(f)    Seller shall have delivered to Buyer a written waiver from any party of
any right of first refusal, right of first offer or other purchase option that
such party may have, pursuant to the Leases or otherwise, to purchase the
Property from Seller or satisfactory proof of the expiration thereof;
(g)    Seller shall have made all contributions, payments and/or reimbursements
and completed any and all work required by any governmental authority in
connection with the construction and development of the Property, including,
without limitation, as required by any variance or site plan approval; and

19

--------------------------------------------------------------------------------



(h)    Seller shall have obtained and delivered in written form to Buyer any and
all prior consents or approvals necessary to execute, deliver and perform the
obligations set forth in this Agreement, including written resolutions
authorizing the performance of the obligations set forth in this Agreement by
the board of directors of Seller.
In the event that the foregoing conditions precedent have not been satisfied as
of Closing, Buyer shall have the rights and remedies set forth in Section 9(b)
of this Agreement.
14.    Conditions Precedent to Seller’s Obligations. Seller’s obligation to
deliver title to the Property shall be subject to compliance by Buyer with the
following conditions precedent on and as of the date of Closing:
(a)    Buyer shall deliver to Escrow Agent on the Closing Date the remainder of
the Purchase Price, subject to adjustment of such amount pursuant to Section 4
hereof; and
(b)    The representations and warranties of Buyer contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Buyer shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing.
15.    Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (i) delivered by facsimile
transmission or by electronic mail (e.g., email), with a copy sent by one of the
other methods of delivery described in this Section 15, (ii) delivered in
person, (iii) deposited in the United States mail, registered or certified,
return receipt requested, or (iv) deposited with a nationally recognized
overnight courier, to the addresses set out in Section 1, or at such other
addresses as specified by written notice delivered in accordance herewith.
Notwithstanding the foregoing, Seller and Buyer agree that notice may be given
on behalf of each party by the counsel for each party and notice by such counsel
in accordance with this Section 15 shall constitute notice under this Agreement.
16.    Seller Covenants. Seller agrees that it: (a) shall continue to operate
and manage the Property in the same manner in which Seller has previously
operated and managed the Property; (b) shall, subject to Section 7 hereof and
subject to reasonable wear and tear, maintain the Property in the same (or
better) condition as exists on the date hereof; and (c) shall not, without
Buyer’s prior written consent, which, after the expiration of the Due Diligence
Period may be withheld in Buyer’s sole discretion: (i) amend the Leases in any
manner (except to effectuate the Schreiber Lease Amendment) or enter into any
new lease, license agreement or other occupancy agreement with respect to the
Property; (ii) consent to an assignment of any Lease or a sublease of the
premises demised thereunder or a termination or surrender thereof; (iii)
terminate any Lease or release any guarantor of or security for any Lease unless
required by the express terms of such Lease; (iv) enter into any contracts
unless terminable by Seller without penalty upon not more than thirty (30) days’
prior notice; and/or (v) cause, permit or consent to an alteration of the
premises demised under the

20

--------------------------------------------------------------------------------



Leases (unless such consent is non-discretionary). Seller shall promptly inform
Buyer in writing of any material event adversely affecting the ownership, use,
occupancy or maintenance of the Property, whether insured or not.
17.    314 Audit. Upon Buyer’s request, for a period of one (1) year after
Closing, Seller shall make the financial statements, including balance sheets,
income statements, stockholders’ equity statements and cash flow statements and
related notes prepared in accordance with United States generally accepted real
estate accounting principles, uniformly applied, and any and all books, records,
financial data, leases, delinquency reports and all other documents and matters
(other than confidential and privileged information and internal correspondence
and communications with its tenants and/or members) maintained by Seller or
their agents and relating to receipts, expenditures, contributions and
distributions reasonably necessary to complete an audit pertaining to the
Property for the three (3) most recent full calendar years and the interim
period of the current calendar year (collectively, the “Records”) available to
Buyer and/or its auditors for inspection, copying and audit by Buyer’s
designated accountants, and at Buyer’s expense. Seller shall provide Buyer
and/or its auditors, but without expense to Seller, with copies of, or access
to, such factual and financial information as may be reasonably requested by
Buyer or its designated accountants, and in the possession or control of Seller,
to enable Buyer to file any filings required by the Securities and Exchange
Commission (the “SEC”) in connection with the purchase of the Property. Seller
understands and acknowledges that Buyer is required to file audited financial
statements related to the Property with the SEC within seventy-one (71) days of
the Closing Date and agrees to provide any Records and requested reasonable
representations and/or certifications to the Buyer’s auditors, on a timely basis
to facilitate Buyer’s timely submission of such audited financial statements.
18.    Performance on Business Days. A "business day" is a day which is not a
Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day. When calculating
the period of time before which, within which or following which any act is to
be done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded. If the last day of such
period is a non-business day, the period in question shall end on the next
succeeding business day.
19.    Entire Agreement. This Agreement constitutes the sole and entire
agreement among the parties hereto and no modification of this Agreement shall
be binding unless in writing and signed by all parties hereto. No prior
agreement or understanding pertaining to the subject matter hereof (including,
without limitation, any letter of intent executed prior to this Agreement) shall
be valid or of any force or effect from and after the date hereof.
20.    Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall be invalid or unenforceable, at any
time or to any extent, then the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.

21

--------------------------------------------------------------------------------



21.    No Representations or Warranties. Buyer agrees that it will perform
examinations and investigations of the Property prior to the expiration of the
Due Diligence Period, including specifically, without limitation, examinations
and investigations for the presence of hazardous materials, and that, except as
expressly set forth herein or in any document executed by Seller and delivered
to Buyer at Closing, Buyer will rely solely upon such examinations and
investigations in consummating the purchase provided for in this Agreement.
Notwithstanding anything to the contrary herein, it is expressly understood and
agreed that, except as expressly set forth herein or in any document executed by
Seller and delivered to Buyer at Closing, Buyer is purchasing the Property "as
is" and "where is", and with all faults and that Seller is making no
representations or warranties, whether express or implied, by operation of law
or otherwise, with respect to the quality, physical condition or value of the
Property, the income or expenses from or of the Property or the compliance of
the Property with applicable building or fire codes or other laws or
regulations. Without limiting the foregoing, it is understood and agreed that
Seller makes no warranty of habitability, suitability, merchantability or
fitness for a particular purpose. Buyer agrees that Seller is not liable or
bound by any guarantees, promises, statements, representations or information
pertaining to the Property made or furnished by any financial advisor, real
estate agent, broker, employee, servant or other person representing or
purporting to represent Seller, except as and to the extent expressly set forth
herein or in any document executed by Seller and delivered to Buyer at Closing.
Buyer and Seller agree that the provisions of this Section 21 shall survive the
Closing.
22.    Applicable Law. This Agreement shall be construed under the laws of the
State or Commonwealth in which the Property is located, without giving effect to
any state's conflict of laws principles.
23.    Tax-Deferred Exchange. Buyer and Seller respectively acknowledge that the
purchase and sale of the Property contemplated hereby may be part of a separate
exchange (an “Exchange”) being made by each party pursuant to Section 1031 of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
with respect thereto. In the event that either party (the “Exchanging Party”)
desires to effectuate such an exchange, then the other party (the
“Non-Exchanging Party”) agrees to cooperate fully with the Exchanging Party in
order that the Exchanging Party may effectuate such an exchange; provided,
however, that with respect to such Exchange (a) all additional costs, fees and
expenses related thereto shall be the sole responsibility of, and borne by, the
Exchanging Party; (b) the Non-Exchanging Party shall incur no additional
liability as a result of such exchange; (c) the contemplated exchange shall not
delay any of the time periods or other obligations of the Exchanging Party
hereby, and without limiting the foregoing, the scheduled date for Closing shall
not be delayed or adversely affected by reason of the Exchange; (d) the
accomplishment of the Exchange shall not be a condition precedent or condition
subsequent to the Exchanging Party's obligations under the Agreement; and (e)
the Non-Exchanging Party shall not be required to hold title to any land other
than the Property for purposes of the Exchange. The Exchanging Party agrees to
defend, indemnify and hold the Non-Exchanging Party harmless from any and all
liability, damage or cost, including, without limitation, reasonable attorney's
fees that may result from Non-Exchanging Party's cooperation with the Exchange.
The Non-Exchanging Party shall not, by reason of the Exchange, (i) have its
rights under this Agreement, including, without limitation, any representations,
warranties and covenants made by the Exchanging Party in this Agreement
(including but not limited to any warranties of title, which, if Seller is the

22

--------------------------------------------------------------------------------



Exchanging Party, shall remain warranties of Seller), or in any of the closing
documents (including but not limited to any warranties of title, which, if
Seller is the Exchanging Party, shall remain warranties of Seller) contemplated
hereby, adversely affected or diminished in any manner, or (ii) be responsible
for compliance with or deemed to have warranted to the Exchanging Party that the
Exchange complies with Section 1031 of the Code.
24.    Broker’s Commissions. Buyer and Seller each hereby represent that, except
for the Broker listed herein, there are no other brokers involved or that have a
right to proceeds in this transaction. Buyer and Seller shall each be
responsible for payment of one-half of any commissions to Broker pursuant to one
or more separate written agreements executed by Buyer, Seller and Broker. Seller
and Buyer each hereby agree to indemnify and hold the other harmless from all
loss, cost, damage or expense (including reasonable attorneys' fees at both
trial and appellate levels) incurred by the other as a result of any claim
arising out of the acts of the indemnifying party (or others on its behalf) for
a commission, finder's fee or similar compensation made by any broker, finder or
any party who claims to have dealt with such party. The representations,
warranties and indemnity obligations contained in this section shall survive the
Closing or the earlier termination of this Agreement.
25.    Assignment. Buyer may assign its rights under this Agreement, provided,
however, that no such assignment shall relieve Buyer of any of its obligations
hereunder until Closing is complete. Buyer is entering into this Agreement for
and on behalf of a related special purpose entity titled ARHC BMWRNMI01, LLC
(“Approved Assignee”) and intends to assign Approved Assignee its rights
hereunder prior to Closing.
26.    Attorneys’ Fees. In any action between Buyer and Seller as a result of
failure to perform or a default under this Agreement, the prevailing party shall
be entitled to recover from the other party, and the other party shall pay to
the prevailing party, the prevailing party’s reasonable attorneys’ fees and
disbursements and court costs incurred in such action.
27.    Time of the Essence. Time is of the essence with respect to each of
Buyer’s and Seller’s obligations hereunder.
28.    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each of the
parties and delivered to the other party. Signatures on this Agreement which are
transmitted electronically shall be valid for all purposes, however any party
shall deliver an original signature on this Agreement to the other party upon
request.
29.    Anti-Terrorism. Neither Buyer or Seller, nor any of their affiliates, are
in violation of any Anti-Terrorism Law (as hereinafter defined) or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall mean any laws
relating to terrorism or money laundering, including: Executive Order No. 13224;
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has
been, or may hereafter be, renewed,

23

--------------------------------------------------------------------------------



extended, amended or replaced; the applicable laws comprising or implementing
the Bank Secrecy Act; and the applicable laws administered by the United States
Treasury Department’s Office of Foreign Asset Control (as any of the foregoing
may from time to time be amended, renewed, extended, or replaced).
[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

24

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
BUYER:
SELLER:
 
 
AMERICAN REALTY CAPITAL VII, LLC,
a Delaware limited liability company
BEAUMONT MEDICAL BUILDING-WARREN, LLC, a Michigan limited liability company


By: AR Capital, LLC,
   a Delaware limited liability company,
   its sole member






 
 
By:/s/ William M. Kahane
Name: William M. Kahane
Title: Manager
By:/s/ Jeffrey E. Sobel
Name: Jeffrey E. Sobel
Title: President
 
 


Date: October 5, 2015


Date: October 6, 2015
 
 





THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE EARNEST MONEY.
ESCROW AGENT:
STEWART TITLE GUARANTY COMPANY
By: /s/ Annette M. Comer
Name: Annette M. Comer
Title: Vice President
Date: October 9, 2015












